SICKING V. SICKING



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-345-CV





MICHAEL CONRAD SICKING	APPELLANT



V.



SHELLA DARLENE SICKING	APPELLEE



------------



FROM THE 235TH DISTRICT COURT OF COOKE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 19, 2004, we dismissed this appeal because the appellate documents included an untimely notice of appeal from a November 14, 2001 final divorce decree and Appellant’s motion for extension of time to file the notice of appeal was untimely.  In his motion for extension of time to file the untimely notice of appeal, Appellant stated that he was appealing from a July 25, 2003 post-judgment Order on Motion for Delivery of Property.  The order was not included in the appellate documents, and the trial court clerk informed us that no such order existed.  On March 24, 2004, Appellant filed a Motion for Reinstatement to which he attached a copy of the Order on Motion for Delivery of Property.  We construed the Motion for Reinstatement as a motion for rehearing.  We implied a motion for extension of time to file the motion for rehearing because the motion for rehearing was filed within fifteen days of the due date for filing a motion for rehearing, and offered Appellant an opportunity to provide a reasonable explanation for the late filing of the motion for rehearing.  Appellant subsequently provided a reasonable explanation.  Accordingly, on December 23, 2004 we withdrew our opinion and judgment of February 19, 2004, reinstated the appeal, and granted Appellant until January 25, 2005 to file a notice of appeal from the trial court’s July 25, 2003 Order on Motion for Delivery of Property.  Appellant has not filed a notice of appeal.

We therefore dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a), (c), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  June 16, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.